Bustis, 0. J.
The defendant is the guardian of Constance MieTkie, a minor under the age of pubeity, appointed by a Court of competent jurisdiction, in Galveston county, Texas, where the parties reside.
The plaintiff, a negro woman, sues the defendant for her freedom. The judgment of the District Court is in favor of the defendant, and the plaintiff has taken this appeal.
The minor is the legitimate child of Hckocml C. MieTkie, whose domicil and residence were in Vicksburg, Mississippi; he died there in February, 1846.
It is proved that the plaintiff, who was the slave of Mielicie, left his service in April, 184'3, for Cincinnati, in Ohio, under the following permit:
“ My negro woman, Sarah Haynes, about thirty years old, has permission to pass unmolested to Cincinnati and the State of Ohio generally, or any other free State she may choose. [Signed] Edward C. Mielicie.”
Her passage was provided for by her master, and she was sent to Cincinnati for the purpose of being made free. It does not appear that she remained longer than several days in Cincinnati, and she came to New Orleans in the same spring. The testimony shows that she has remained here since, with this exception, that in 1844 or 1845, she went to Vicksburg. We infer that she remained there but a short time.
As the plaintiff has violated the law by coming into and remaining in this State, in direct disobedience of its provisions, she cannot be considered as having acquired any rights dependent, on domicil, or residence here. Jane Ross v. Andrew Carson, 7th Annual. Her status must be determined according to the laws of the domicil of her master. We cannot distinguish this case from that of Hinds v. Brazealle, 2d Howard’s (Mississippi) Reports, 841, and Mary v. Brown, 5 Annual Reports, 271.
On the principles recognized by this Court in Liza v. Puissant, 7th Annual Rep. 83, the plaintiff would not be considered as having acquired her freedom by her presence in Cincinnati.
The judgment of the District Court is, therefore, affirmed with costs.